DixoN, C. J.
The principal question involved in this appeal is as to the constitutional validity and operation of section 4 of the act of congress, approved May 20, 1862, entitled “ An act to secure homesteads to actual settlers on the public domain.” 12 U. S. Statutes at Large, ch. 75, p. 393; 2 Brightly’s Digest, p. 397, § 53. The section reads as follows: “ And be it further enacted, That no lands acquired under the provisions of this act shall in any event become liable to the satisfaction of any debt or debts contracted prior to the issuing of the patent therefor.” Has congress the power thus to declare the exemption, from forced sale in satisfaction of his debts, of the homestead of the settler on the public domain, acquired by him in pursuance of the law of congress enacted for that purpose ?
In considering the power of congress and the validity of its enactments in a constitutional sense, the proper course always is to point out the clause or clauses of the constitution of the United States under which congress is supposed .to have derived its authority. In the present case we are referred to article IY, section 2, subdivision 2, which provides : “ The congress shall have power to dispose of, and. make all needful rules and regulations respecting, the territory or other property belonging to the United States ; and nothing in this constitution shall be so construed as to prejudice any claims of the United States, or of any particular state.” We are likewise referred to subdivision 2 of article YI, which is in the following words: “This constitution and the laws of the United States which shall be made in pursuance thereof, and all treaties made, or which shall be made, under the authority of *527tbe United States, shall be tbe supreme law of tbe land ; and tbe judges in every state shall be bound thereby, anything in the constitution or laws of any state to the contrary notwithstanding.”
The decisions of the supreme court giving construction to the clause drst quoted, and the extensive powers held to have been thereby conferred upon congress, are familiar to all persons who have made the authority of congress, and consequently the adjudications of that court, the subjects of any particular study and examination. It is not necessary to go over the decisions now, nor to indulge in any especial comment upon them, but only to inquire whether the power expressly given “ to dispose of, and make all needful rules and regulations respecting the territory and other property belonging to the United States,” includes the power of declaring the exemption respecting, the homestead of the settler on the public domain of the United States, or territory belonging to it, which homestead is proffered to the settler and settlement thereon invited by congress, under an act passed with a view “ to dispose of ” the public domain, and thus to carry into execution the authority conferred upon congress for that purpose. The question seems to be, whether the declaration of such exemption, made in order to induce settlement upon and cultivation of the soil, is the exercise of a power granted by the words, “ to make all needful rules and regulations.” It is obvious that what may or may not be a needful rule or regulation, is a question vested very largely, if not entirely, in the sound discretion of congress. Congress is to judge and determine for- itself what may or may not be a needful rule or regulation in the premises, and such judgment having been exercised and rules and regulations made, it is not for the courts to overrule its determination. This principle in the interpretation of written constitutions is well settled, and there seems to be no room to doubt its application to the clause in question. If, therefore, when providing for the disposition of the public lands and territory belonging to the United States, *528congress deemed it advisable and necessary in furtherance oi that object to declare such exemption, the validity of such regulation is not the proper subject of judicial criticism or exami nation. The necessity for the regulation rests in the discretion of congress, and its decision is conclusive in all other places and before all judicial tribunals. The enactment becomes the supreme law of the land, and the judges in every state are bound by it
In confirmation of these views nothing is required beyond repeating the language of the supreme court in a late case (Gibson v. Chouteau, 13 Wallace, 92, 99), and which was quoted by this court in Farrington v. Wilson, 29 Wis., 383, 390. The supreme court say: “ With respect to the public domain, the constitution vests in congress the power of disposition and of making all needful rules and regulations. That power is subject to no limitations. Congress has the absolute right to prescribe the times, the conditions, and the mode of transferring this property, or any part of it, and to designate the persons to whom the transfer shall be made. No state legislation can interfere with this right or embarrass its exercise; and to prevent the possibility of any attempted interference with it, a provision has been usually inserted in the compacts by which new states have been admitted into the Union, that such interfei’ence with the primary disposal of the soil of the United'States shall never be made.”
Such provision was inserted in the act passed to enable the people of Wisconsin territory to form a constitution and state government, and for the admission of such state into the Union. R. S., Appendix, pp. 1081, 1084; 1 Tav. Stats., pp. 81, 84. The language of the enabling act, that the state “ shall never interfere with the primary disposition of the soil within the same by the United States, nor with any regulations congress may find necessary for securing the title in such soil to bona, fide purchasers thereof,” is embodied in the constitution of this state, and expressly made a part thereof. Constitution, art. II, sec. 2.
*529The other objection taken to the complaint, that it states nos cause of action, because the claim of lien upon or interest in the land, made bj the defendant under the judgment and certificate of sale, is void upon the face of the records, and so does not create any cloud upon the title of the plaintiffs, is also un-’ tenable. This objection proceeds upon the assumption that the records of the United States land office at which the settler made his application under the homestead law, and through which he procured his title, as also the records of the general land office, taken in connection with the record of the judgment and of the proceeding to sell hy virtue of it, furnish complete record evidence of the invalidity of the defendant’s supposed lien and interest in the land asserted under the judgment. This may as a general proposition be correct, but it is not so far the purpose of applying the doctrine of the court of chancery that the court will not interfere or grant its aid where the claim1 set up and complained of as a cloud upon the title of the plaintiff, is clearly void upon the face of the records, and so can not deceive or mislead anybody, or operate to the hindrance or damage of the plaintiff. The records thus spoken of and intended are some public records of the county or state in which the lands are situate, and of which purchasers and others having occasion to examine the title are bound to take notice. The records of neither the general nor the local land office are such records. They are foreign records, and, although provision has been made by act of the legislature forprocuring exemplifications of them which may be read in evidence in the courts of the state, they are yet for the purposes of this action mere extrinsic evidence, having the same, and no greater or different effect than would evidence resting wholly in parol, upon which the plaintiffs relied to show the invalidity of the claim set up by the defendant. So far as the records of the county of Clark are concerned, in which the land of the plaintiffs is situated, the lien Or interest claimed by the defendant is apparently good against the title shown by the plaintiffs, and *530consequently constitutes a cloud upon their title, which, on tbe facts stated in the complaint, they are entitled to have removed {Jay the judgment of a court of equity.
The demurrer to the complaint was properly overruled; and the order appealed from must be affirmed.
By the Court. — Order affirmed.